— Appeal by defendant from a judgment of the Supreme Court, Queens County (Sharpe, J.), rendered May 14,1981, convicting him of criminal possession of stolen property in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Based on a review of the record, we find defendant’s guilt of criminal possession of stolen property in the first degree and criminal possession of a weapon in the third degree was proven beyond a reasonable doubt. In particular, we find that the circumstantial evidence in the present case amply supports the jury’s determination that defendant was knowingly in recent possession of the car previously reported stolen (see People v Roman, 12 NY2d 220, 222). On this appeal, defendant challenges the trial court’s failure to instruct the jury that his apparent flight from the stolen car was weak and ambiguous evidence of guilt. Defendant, however, neither requested such a charge nor excepted to the court’s charge on this ground. Accordingly, this issue was not preserved for review as a matter of law (see CPL 470.05, subd 2; People v Thomas, 50 NY2d 467; People v Giles, 87 AD2d 636). Titone, J. P., Bracken, Boyers and Lawrence, JJ., concur.